United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1167
Issued: October 23, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 23, 2014 appellant filed a timely appeal from a January 31, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP), which denied her claim for a
schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether OWCP properly denied appellant’s claim for a schedule award from
an alleged work injury to both upper extremities.
FACTUAL HISTORY
This is the second appeal of this matter considered by the Board in the present case. In a
decision dated January 30, 2014, the Board affirmed a January 30, 2013 decision, which found
that the position of information clerk reflected appellant’s wage-earning capacity effective
1

5 U.S.C. § 8101 et seq.

January 30, 2013.2 The facts and circumstances of the case up to that point are set forth in the
Board’s prior decision and incorporated herein by reference.
There was previously evidence submitted which is relevant to the current appeal.
Appellant was treated by Dr. Richard A. Nolan, a Board-certified orthopedic surgeon, from
October 7, 2009 to June 16, 2010. Dr. Nolan diagnosed bilateral trigger thumb and bilateral
carpal tunnel syndrome. On August 27, 2010 he performed an authorized exploration of the
flexor pollicis longus tendon at sesamoids with release of the fibrous pulley and inspection of the
flexor pollicis longus tendon and diagnosed right trigger thumb. On February 11, 2011
Dr. Nolan performed an authorized exploration of the trigger thumb left side, release of the
pulley and inspection of the flexor pollicis longus tendon and diagnosed left trigger thumb and
status post release of the right trigger thumb. A December 23, 2009 electromyogram (EMG)
revealed no abnormalities, no evidence of carpal tunnel syndrome, cervical radiculopathy or
peripheral neuropathy.
On April 10, 2013 appellant filed a claim for a schedule award. She submitted an
April 24, 2013 report from Dr. Nolan who noted findings of a visible scar from a procedure on
her right thumb, tenderness to palpation with prominence of sesamoids and tenderness of the left
thumb to palpation in the volar aspect radiating to the thenar eminence. Examination of the right
and left wrist revealed negative Finkelstein and carpal tunnel testing. Dr. Nolan released
appellant to work modified duty.
In a letter dated May 28, 2013, OWCP requested that appellant submit a rating of
permanent impairment pursuant to the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).3
Appellant submitted reports from Dr. Nolan, dated May 22 to October 28, 2013, who
treated her for trigger finger. On October 28, 2013 Dr. Nolan noted findings of right-side
inflammation of the sesamoids and intermittent bilateral paresthesia with fine motor activities.
He noted a positive carpal Tinel’s sign on the right wrist and a negative carpal and cubital
Tinel’s sign on the left wrist. Dr. Nolan diagnosed trigger finger acquired, status post trigger
thumb release bilaterally and carpal tunnel syndrome bilaterally. He opined that the triggering of
the thumbs resolved but appellant had tenderness over the sesamoids on the right and persistent
carpal tunnel symptoms on the right.
On November 6, 2013 OWCP referred appellant for a second opinion to Dr. Bruce E.
Thompson, a Board-certified physiatrist, to determine whether she had permanent impairment
due to her work-related condition. In a December 13, 2013 report, Dr. Thompson diagnosed
status post successful operative trigger thumb repair of the right and left thumbs. Examination
findings included a negative Tinel’s sign at the cubital and carpal tunnel and Guyon’s canal,
2

Docket No. 13-1232 (issued January 30, 2014). On or before September 15, 2009 appellant, then a 55-year-old
mail processing clerk, developed bilateral finger and hand symptoms as a result of performing repetitive duties at
work. OWCP accepted the claim for bilateral trigger finger and bilateral carpal tunnel syndrome and authorized
bilateral trigger thumb releases which were performed on August 27, 2010 and February 11, 2011.
3

The A.M.A., Guides (6th ed. 2009).

2

negative Finkelstein’s bilaterally and no evidence of atrophy, weakness or decreased sensibility
in the upper extremities. Appellant had well-healed surgical scars at the base of both thumbs on
the palmar surface consistent with trigger thumb release. Manual motor testing of the elbow and
wrist was 5/5 bilaterally, there was no triggering of the fingers or thumbs on passive and active
motion and no numbness. Dr. Thompson noted good capillary refill in the nail beds, normal
distribution, size, bulk and movement of the musculature of the forearm, wrist, hands, thumbs
and fingers. He noted range of motion of the wrists for flexion was 70 degrees bilaterally, ulnar
deviation was 30 degrees bilaterally, radial abduction was 50 degrees bilaterally and adduction of
the thumb was eight centimeters bilaterally. Dr. Thompson noted range of motion of the fingers
was 90 degrees of flexion, 0 degrees on extension and the distal interphalangeal joint and
proximal interphalangeal joint were normal. Appellant’s bilateral trigger thumb repair was
successful and there was no evidence of carpal tunnel syndrome and the prior EMG was normal.
Dr. Thompson noted that appellant was permanent and stationary six months after the second
surgery and that there was no significant change since August 1, 2011. He noted her symptoms
of direct light tenderness over the right palmar area of the prior surgery and adjacent fibrosis and
small postoperative stable fasciitis but advised that these symptoms were not a ratable condition.
Appellant had no interference with her activities of daily living and she could perform the duties
of her prior job. Dr. Thompson provided prophylactic restrictions to avoid aggravating the
postsurgical status of appellant’s trigger thumb. He noted that she required no further treatment.
Dr. Thompson noted permanent impairment could be rated as appellant was permanent and
stationary since June 2011. Under the A.M.A., Guides he opined that she had no permanent
impairment of the arms due to her work-related bilateral carpal tunnel syndrome and bilateral
trigger thumb. Relying on Table 15-2 of the A.M.A., Guides, Digital Regional Grid 2, the table
utilized to rate upper extremity digital impairments, Dr. Thompson stated that appellant’s
bilateral trigger thumb was rated as zero percent impairment of the digits and zero percent
impairment of each upper extremity. In an accompanying December 13, 2013 worksheet,
pursuant to Table 15-2, Dr. Thompson noted that appellant had no residual or objective findings
of bilateral trigger thumbs and was a class zero, for zero percent hand-thumb impairment and
zero percent impairment of the upper extremities.
Appellant submitted reports from Dr. Nolan dated December 11, 2013. Dr. Nolan had
treated her for carpal tunnel syndrome and bilateral trigger thumbs. He noted findings of the
thumbs as a slight prominence in the volar aspect of the sesamoid on the left, moderate fibrosis
from scarring on the right, tenderness bilaterally and no triggering on active flexion and
extension. Dr. Nolan opined that the bilateral thumb trigger release surgery resolved the
triggering but appellant still had pain at the base of the thumbs with repetitive use and thickness
over the sesamoids on the right with no crepitation or sensory loss. He diagnosed bilateral
trigger finger acquired and bilateral carpal tunnel syndrome. Dr. Nolan noted that appellant’s
bilateral carpal tunnel symptoms were aggravated with repetitive activities. On January 22, 2014
he noted examination of the wrists revealed no deformity, effusion or tenderness, negative
Finkelstein’s testing and negative Phalen’s test. Range of motion for flexion was 80 degrees
bilaterally, ulnar deviation was 60 degrees on the right and 50 degrees on the left and radial
deviation was 15 degrees on the right and 10 degrees on the left. With regard to the thumbs there
was fullness at the volar aspect of the thumb carpometacarpal joints at the sesamoids that was
moderate on the right and slight on the left, no triggering on active flexion and extension and the
right thumb interphalangeal joint lacked 20 degrees of full extension. Dr. Nolan noted the carpal
tunnel symptoms persisted with paresthesia and weakness in the right hand. He diagnosed
3

bilateral trigger finger acquired and bilateral carpal tunnel syndrome. No rating was provided in
his report of December 11, 2013.
On January 2, 2014 OWCP asked its medical adviser to address whether appellant had
impairment of the bilateral upper extremities. In a January 27, 2014 report, an OWCP medical
adviser noted reviewing Dr. Thompson’s report and advised that maximum medical
improvement occurred on December 13, 2013. The medical adviser noted that, under the
A.M.A., Guides, Dr. Thompson’s examination findings resulted in zero percent impairment to
the bilateral upper extremities. She noted that, with regard to impairment due to bilateral digital
stenosing tenosynovitis (trigger finger), he noted no triggering with normal motion. The medical
adviser noted that, pursuant to Table 15.2, Digit Regional Grid, page 392, appellant had zero
percent impairment per digit bilaterally.4 She further noted that this also resulted in no arm
impairment. The medical adviser concluded that appellant had no ratable impairment in either
arm.
In a decision dated January 31, 2014, OWCP denied appellant’s claim for a schedule
award.
LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides,7 has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.8 The claimant has the burden of proving
that the condition for which a schedule award is sought is causally related to his or her
employment.9
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).10 Under the sixth edition, for upper extremity impairments the evaluator
4

The medical adviser noted that appellant had no triggering with normal motion for a class 1; however, this
appears to be a typographical error as these findings are consistent with a class zero.
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

The A.M.A., Guides (6th ed. 2008).

8

See supra note 6.

9

Veronica Williams, 56 ECAB 367, 370 (2005).

10

The A.M.A., Guides, supra note 3 at 3, section 1.3, The ICF, Disability and Health: A Contemporary Model of
Disablement.

4

identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by
grade modifiers based on Functional History (GMFH), Physical Examination (GMPE) and
Clinical Studies (GMCS). The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) +
(GMCS - CDX).11
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with OWCP’s medical adviser
providing rationale for the percentage of impairment specified.12
ANALYSIS
OWCP accepted appellant’s claim for bilateral trigger finger and bilateral carpal tunnel
syndrome and authorized bilateral trigger thumb releases which were performed on August 27,
2010 and February 11, 2011. Appellant sought a schedule award for the upper extremities based
on impairment from bilateral trigger finger and bilateral carpal tunnel syndrome and bilateral
trigger thumb releases. OWCP referred appellant to Dr. Thompson to determine if she had
residuals of her work-related conditions. In his December 13, 2013 report, Dr. Thompson opined
that appellant sustained zero percent impairment based on Table 15.2, Digit Regional Grid:
Digit Impairments, under the sixth edition of the A.M.A., Guides.
Dr. Thompson reported findings, noting that, manual motor testing of the elbow and wrist
was 5/5 bilaterally, there was no triggering of the fingers or thumbs on passive and active motion
and no numbness. He noted range of motion of the fingers for flexion was 90 degrees, extension
was 0 degrees and the distal interphalangeal joint and proximal interphalangeal joint were
normal. Dr. Thompson noted that there was no evidence of carpal tunnel syndrome and the prior
EMG was within normal limits. He noted that the bilateral trigger thumb repair was successful.
Dr. Thompson noted appellant’s symptoms consist of direct light tenderness over the right
palmar area of the prior surgery and adjacent fibrosis and small postoperative stable fasciitis was
not ratable. Appellant had no interference with her activities of daily living. Dr. Thompson
found that appellant’s diagnosis of digital stenosing tenosynovitis, bilateral trigger thumb status
post successful trigger thumb repair was a class zero impairment under Table 15-2 of the
A.M.A., Guides. Pursuant to the A.M.A., Guides he opined that appellant had no permanent
impairment of the upper extremities due to her work-related conditions.
The medical adviser concurred with Dr. Thompson’s findings that appellant had no
ratable impairment for the accepted conditions. As this finding was rendered in accordance with
the applicable tables and protocols in the A.M.A., Guides for rating the bilateral upper
extremities impairments based on digital impairments, the Board finds that he and the medical
adviser properly determined that she had no permanent ratable impairment of the bilateral upper
extremities.

11

Id. at 411.

12

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

5

Appellant submitted reports from Dr. Nolan dated December 11, 2013 and January 22,
2014 who treated appellant for carpal tunnel syndrome and bilateral trigger thumbs. He noted
findings and opined that the trigger release of the bilateral thumbs resolved the triggering but
appellant still had pain at the base of the thumbs with repetitive use and thickness over the
sesamoids on the right. Dr. Nolan stated that carpal tunnel symptoms persisted with paresthesia
and weakness in the right hand that was greater than the left hand. Dr. Nolan diagnosed bilateral
trigger finger acquired and bilateral carpal tunnel syndrome. However, Dr. Nolan did not
provide an impairment rating in accordance with the relevant standards of the A.M.A., Guides.
The Board has held that an attending physician’s report is of little probative value where the
A.M.A., Guides were not properly followed.13 As Dr. Nolan did not correlate his findings with
the A.M.A., Guides, his report is insufficient to establish any permanent impairment.
The Board finds that the record supports that appellant has no ratable impairment for the
bilateral upper extremities for the accepted bilateral trigger finger and bilateral carpal tunnel
syndrome. The medical adviser concurred with Dr. Thompson’s assessment. OWCP properly
found in its January 31, 2014 decision that appellant had zero percent permanent impairment of
the bilateral upper extremities.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant failed to establish that she is entitled to a schedule award.

13

See Paul R. Evans, Jr., 44 ECAB 646 (1993); John Constantin, 39 ECAB 1090 (1988) (medical report not
explaining how the A.M.A., Guides are utilized is of little probative value).

6

ORDER
IT IS HEREBY ORDERED THAT the January 31, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 23, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

